Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/901,092 which was filed 06/15/20 and is a continuation of application 15/907,630, now US Patent 10,726,829. In a preliminary amendment 06/15/20, claims 1, 2, 4, 5, 7, 10, 11, 16-19 and 21 were amended and claims 9 and 12 were cancelled. Claims 1-8, 10, 11, and 13-21 are pending in the application and have been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-8, 10, 11, and 13-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent 10,726,829.
Specifically, a comparison of claim 1 in the present application with claim 1 of US Patent 10,726,829 yields the following:
(Present application)				          (US Patent 10,726,829)
1. A method of speaker recognition, the method comprising: 

receiving an audio signal representing speech; buffering the received audio signal; 

attempting to detect a predetermined trigger phrase in the received audio signal; and 

in response to detecting the predetermined trigger phrase in the received audio signal: 

retrieving the buffered audio signal; 

performing a speaker change detection process on the received audio signal including the retrieved buffered audio signal; and

 performing a speaker recognition process on the detected predetermined trigger phrase and on any speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change.






receiving an audio signal representing speech;
buffering the received audio signal;

attempting to detect a predetermined trigger phrase in the received audio signal; and

in response to detecting the predetermined trigger phrase in the received audio signal:

retrieving the buffered audio signal;

performing a speaker change detection process on the received audio signal including the retrieved buffered audio signal; and

performing a first speaker recognition process on the detected predetermined trigger phrase;
performing a second speaker recognition process on speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change; and




As the table above demonstrates, claim 1 of the present application differs from claim 1 of US Patent 10,726,829 only in that it performs “a speaker recognition process” on both the trigger phrase as well as speech preceding the trigger phrase and following the speaker change, instead of a “first speaker recognition process” and “second speaker recognition process” as seen above in the language of claim 1 of US Patent 10,726,829. Accordingly, although the language is not identical, this limitation is considered to be broader in claim 1 of the present application. Since each limitation of claim 1 of the present application is found in claim 1 of US Patent 10,726,829, the claim is anticipated. Similarly, independent claims 19-21 of the present application correspond to claims 11-13 of US Patent 10,726,829 and are anticipated for similar reasons.

Dependent claim analysis
(Present application)				          (US Patent 10,726,829)
2. A method according to claim 1, comprising: performing a first speaker recognition process on the detected predetermined trigger phrase; performing a second speaker recognition process on speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change; and fusing results of the first and second speaker recognition processes.
1. ….
performing a first speaker recognition process on the detected predetermined trigger phrase;
performing a second speaker recognition process on speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change; and
fusing results of the first and second speaker recognition processes.

3. A method according to claim 2, wherein the first speaker recognition process is a text-dependent speaker recognition process and the 


14. …
performing a speaker recognition process on the detected predetermined trigger phrase, and on any speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change, and on any speech following the detected predetermined trigger phrase and preceding an immediately following speaker change.
5. A method according to claim 4, comprising: performing a first speaker recognition process on the detected predetermined trigger phrase; performing a second speaker recognition process on speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change and on speech following the detected predetermined trigger phrase and preceding an immediately following speaker change; and fusing results of the first and second speaker recognition processes.
15. A method according to claim 14, comprising:
performing a first speaker recognition process on the detected predetermined trigger phrase;
performing a second speaker recognition process on speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change and on speech following the detected predetermined trigger phrase and preceding an immediately following speaker change; and
fusing results of the first and second speaker recognition processes.

6. A method according to claim 5, wherein the first speaker recognition process is a text-dependent speaker recognition process and the second speaker recognition process is a text-independent speaker recognition process.
16. A method according to claim 15, wherein the first speaker recognition process is a text-dependent speaker recognition process and the second speaker recognition process is a text-independent speaker recognition process.
7. A method according to claim 4, comprising: performing a first speaker recognition process on the detected predetermined trigger phrase; 

performing a first speaker recognition process on the detected predetermined trigger phrase;

performing a third speaker recognition process on speech following the detected predetermined trigger phrase and preceding an immediately following speaker change; and
fusing results of the first, second and third speaker recognition processes.


18. A method according to claim 17, wherein the first speaker recognition process is a text-dependent speaker recognition process and the second and third speaker recognition processes are text-independent speaker recognition processes.
10. A method according to claim 1, comprising buffering the received audio signal for a fixed time period on a first-in, first-out basis.	
3. A method according to claim 1, comprising buffering the received audio signal for a fixed time period on a first-in, first-out basis.
11. A method according to claim 1, comprising performing the speaker change detection process on the received audio signal continuously, and generating a speaker change detection flag when a speaker change is recognised.
4. A method according to claim 1, comprising performing the speaker change detection process on the received audio signal continuously, and generating a speaker change detection flag when a speaker change is recognised.
13. A method according to claim 1, wherein the speaker change detection process is based on a detected angle of arrival of sound that gives rise to the audio signal.
5. A method according to claim 1, wherein the speaker change detection process is based on a detected angle of arrival of sound that gives rise to the audio signal.

6. A method according to claim 1, wherein the speaker change detection process is based on a detected characteristic frequency of the speech.
15. A method according to claim 1, wherein the speaker change detection process is based on extracting feature vectors for respective time windows of the received audio signal, and determining when a statistical difference between feature vectors of successive time windows exceeds a threshold.
7. A method according to claim 1, wherein the speaker change detection process is based on extracting feature vectors for respective time windows of the received audio signal, and determining when a statistical difference between feature vectors of successive time windows exceeds a threshold.
16. A method according to claim 1, further comprising: on detecting the predetermined trigger phrase in the received audio signal, no longer attempting to detect the predetermined trigger phrase in the received audio signal.
8. A method according to claim 1, further comprising:
on detecting the predetermined trigger phrase in the received audio signal, no longer attempting to detect the predetermined trigger phrase in the received audio signal.

17. A method according to claim 1, wherein the speaker recognition process determines whether the received audio signal is derived from the speech of an enrolled user, the method further comprising, if it is determined that the received audio signal is derived from the speech of an enrolled user: performing a speech recognition process on speech following the detected predetermined trigger phrase.
9. A method according to claim 1, wherein the speaker recognition process determines whether the received audio signal is derived from the speech of an enrolled user, the method further comprising, if it is determined that the received audio signal is derived from the speech of an enrolled user:
performing a speech recognition process on speech following the detected predetermined trigger phrase.

18. A method according to claim 17, further comprising extracting a command from the speech following the detected predetermined trigger phrase.
10. A method according to claim 9, further comprising extracting a command from the speech following the detected predetermined trigger phrase.





Allowable Subject Matter
Claim 1-8, 10, 11, and 13-21 would be allowable if Applicant were to file a proper terminal disclaimer disclaiming any portion of the patent term resulting from this application that would extend beyond the patent term date of US Patent 10,726,829, thereby overcoming the nonstatutory obviousness-type double patenting rejections outlined above.

The following is the examiner’s statement of reasons for indicating subject matter allowable over the prior art:

The closest prior art to independent claim 1 is Basye et al. (9,548,053). Basye discloses a method of speaker recognition (determining an utterance of a wake word by a user, Col 9 lines 49-51), the method comprising: receiving an audio signal representing speech (microphone 202 receives wake words, audible commands, Col 4 lines 45-48, Fig 2 element 202); buffering the received audio signal (local device buffers audio prior to and following a potential utterance of a wakeword and/or audible command, Col 10 lines 11-14, Fig 5 step 504); attempting to detect a predetermined trigger phrase in the received audio signal (listening for the wake word while the user is watching television, Col 3 lines 24-26), the wake word may be one or more words and/or a phrase, Col 1 lines 59-61, and since it is determined in advance of listening for it, considered “predetermined”); and in response to detecting the 
However, Basye does not disclose “performing a speaker recognition process on the detected predetermined trigger phrase and on any speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change” (emphasis added) because doing so would require performing a speaker recognition process all the speech collected prior to the newly received wake word but since the last speaker change. Since Basye is not specifically interested in whether a speaker has changed for purposes of determining which portions of speech to perform a speaker recognition process on (Basye is instead focused on determining whether the received wake words are inadvertent), it would also have not been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Basye by  “performing a speaker recognition process on the detected predetermined trigger phrase and on any speech preceding the detected predetermined trigger phrase and following an immediately preceding speaker change”. The subject matter of independent claim 1 is therefore considered new and non-obvious over the prior art of record. Independent claims 19-21 recite similar limitations and are allowable over the prior art for similar reasons. Dependent claims 2-8, 10, 11, and 13-18 contain allowable subject matter because they further limit the allowable subject matter of parent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Primary Examiner, Art Unit 2655                                                02/25/22